Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 19-37 are pending.  
Priority
Instant application 16645246, filed 03/06/2020 claims priority as follows:

    PNG
    media_image1.png
    88
    386
    media_image1.png
    Greyscale
.
The priority document is in the file wrapper but is not in English.  The 09/05/2018 date is granted as priority until and English translation is filed.

Information Disclosure Statement
	All references from the IDS received 03/06/2020, 10/01/2022 and 10/18/2022 have been considered unless marked with a strikethrough.
Response to Restriction Election
	In the response received 07/25/2022, Applicant elects Group I, claims 19-29 with traverse.  Applicant argue that the European examiner did not require lack of unity.  This argument has been considered but is not found to be persuasive for at least the following reasons.  As stated in the restriction requirement, the technical feature and or inventive concept was identified in the art.  Examiner will consider rejoinder of additional groups on identification of an allowable product claim if the additional groups are commensurate in scope.  Thus, Applicant arguments have been considered but are not found to be persuasive.  The restriction is deemed proper and made FINAL.
	Claims 30-37 are withdrawn as not reading on an elected group.
	With respect to the specie election, Applicant elects the specie EBL-0 (see below) as found in Table 3 of the specification.  There was no argument made with respect to the specie election and therefore the specie election is deemed proper.

    PNG
    media_image2.png
    129
    220
    media_image2.png
    Greyscale

	If the elected specie is not identified in the art then Examiner will expand his search.  The elected specie was not identified in the art.  Examiner expanded his search (see rejections below). The expanded species read on claims 19, 22-25, 28-29.  
	Claims 20-21, 26-27 are withdrawn as not reading on the expanded specie.
Objections
The abstract of the disclosure is objected to because the abstract is not descriptive enough to reflect the content of the application.  Correction is required.  See MPEP § 608.01(b).
Claim Rejection – Improper Markush
Claims 19, 22-25, 28-29 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: In this case, the generic structure drawn in instant claim 19 allows for multiple types of connectivity while drawing a single phenyl ring connected to another phenyl ring fused by some connectivity through X1.  Further, Ar1 can be heterocyclic or non-heterocyclic with various potential points of attachement.  The various attachment points related to Ar, and the two X1 values in addition to the potential heterocyclic or non-heterocyclic systems of generic Ar1 lead to structures that do no share a substantial feature.  For example, instant claim 29 shows potential Markush claims that fall within the genus of claim 19.  

    PNG
    media_image3.png
    610
    566
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    810
    542
    media_image4.png
    Greyscale
.
These structures are a sub-set of the Markush of claim 1 that allows for Ar1 to be a heterocycle with various points of attachment.  The connectivity of the Markush groups of claim 29 are such that each of these cores do not share a substantial structural feature.  Still further, each Z1 can contain an additional diaryl amine element which can also be cyclized as N1-N32 such that the substituents in some cases can have similar and/or greater molecular weight than the drawn cores drawn in claim 29.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).  Each of formulas I-I through I-9 are considered separate core structure.  If Applicant creates separate independent claims for each of I-1 through I-9 and then dependent claims based on these core structures then this rejection will be withdrawn.  A separate series of independent claims will be required depending on the specific heterocycle of Ar1.

Claim Rejection – 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19, 22-25, 28-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO-2006122630 (“the ‘630 publication”, made of record on the IDS).
This rejection applies to the expanded specie.
The ‘630 publication teaches for example a compound falling in the range of formula.  For example, the ‘630 publication teaches compounds such as:

    PNG
    media_image5.png
    698
    513
    media_image5.png
    Greyscale
.
In this case, these compounds have the sub-genus of instant claim 29 (I-1).  Further, Z1 = CR3 and R3 = H; R2 = N(R7)2 where R7 = aromatic ring, or substituted aromatic ring, k, i, m = 0, R1 = diarylamine, Ar2 = aromatic ring which may be substituted.  Further, the ‘630 publication teaches a genus such as 1a-1c all having the same utility as the instant application (electronic device applications).
With respect to claim 22, the ‘630 publication teaches Ar1 = Ph. With respect to claim 23, the ‘630 publication teaches X1 = C(R4)2.  With respect to claim 24, the ‘630 publication teaches Ar2 = aromatic ring.  With respect to claim 25, the ‘630 publication teaches m = 0.  With respect to claim 28, the ‘630 publication teaches R6 = H.  With respect to claim 29, the ‘630 publication teaches (I-1). 
Conclusions
	No claims allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622